Motion to dismiss appeal granted, with $10 costs, unless the appellant procures the record on appeal and appellant’s points to be served and filed on or before April 3, 1962, with notice of argument for the May 1962 Term of this court, said appeal to be argued or submitted when reached. Motion to dismiss appeals granted, with $10 costs, unless the plaintiff-appellant and third-party plaintiff-appellant procure the record on appeal and appellants’ points to be served and filed on or before April 3, 1962, with notice of argument for the May *9041962 Term of this court, said appeals to be argued or submitted when reached. Concur — Breitel, J. P., Valente, McNally, Eager and Steuer, JJ.